FILED
                              NOT FOR PUBLICATION                              FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MALONI VAKACAVU QIONIWASA;                         No. 10-71320
OLIMAIPA LEBA QIONIWASA,
                                                   Agency Nos.    A098-453-210
               Petitioners,                                       A099-580-360

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Maloni Vakacavu Qioniwasa, lead petitioner, and his spouse, Olimaipa Leba

Qioniwasa, natives and citizens of Fiji, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) decision denying their application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and

we deny in part and dismiss in part the petition for review.

      Petitioners do not challenge the BIA’s finding that they made no claim of

past persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not addressed in the argument portion of a brief are deemed waived).

      Lead petitioner testified that he is a pastor and would be mistreated in Fiji if

he speaks out against the government. Substantial evidence supports the BIA’s

finding that petitioners failed to establish a clear probability of future persecution

in Fiji. See Nagoulko, 333 F.3d at 1018 (possibility of future persecution too

speculative). Accordingly, their withholding of removal claim fails.

      We lack jurisdiction over any challenge petitioners raise to the IJ’s finding

that their asylum application was time-barred because they did not exhaust this

issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

Further, contrary to petitioners’ contentions, they were not prevented from

addressing issues the IJ found troubling, and the BIA did not adopt and affirm the

IJ’s decision.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                            2                                    10-71320